Citation Nr: 1543845	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record. The record also includes the transcript of a May 2013 personal hearing before a Decision Review Officer.  In support of his claim, the Veteran has submitted evidence which was not available to the RO at the time it most recently adjudicated the issues on appeal.  Because VA received his substantive appeal (VA Form 9) after February 2, 2013, this evidence is subject to initial review by the Board in the absence of a written request from the claimant for initial review of the new evidence by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability that is related to acoustic trauma which occurred while he was serving as a gunner in a tank in the United States Army.

2.  The Veteran's current tinnitus is a symptom associated with his hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Results of an April 2011 VA audiological examination confirm that the Veteran has a hearing loss disability for VA purposes.  The examiner also noted the Veteran's complaints of sporadic tinnitus.  While tinnitus was not formally diagnosed the examination report read as a whole indicates that the Veteran has current tinnitus.  For example, the examiner indicated that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss.  

According to both hearing transcripts, the Veteran acted as the gunner in a tank during his Army service.  His certificate of release or discharge from active duty (DD-214) confirms that he served in armored units.  He attributes his current hearing loss to the continuous exposure to the loud noise of the tank's engines and to even louder noises when the tank fired its weapons during training exercises.  Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of a claim for service-connected disability compensation.   See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (jet aircraft noise).  The Veteran's account of his exposure to loud noises is credible and consistent with the circumstances of his service.  The Board therefore concludes that the Veteran sustained an injury during his military service.  

The third and last element of the claim is the existence of a causal link - or "nexus" - between acoustic trauma in service and the currently claimed disorders.  The RO referred this issue to a VA examiner, who opined in April 2011 that military noise was not the cause of the Veteran's hearing loss.

To support her opinion, the examining audiologist relied on perceived discrepancies in the statements the Veteran made about his medical history.  Specifically, she noted that in a September 2010 audiology consultation, he said that his hearing loss had become worse in his right ear after he had a stroke in 2009.  The audiologist reported that the Veteran denied changes in his hearing after the stroke and told her that his hearing was worse in his left ear.  In her report, the examiner quoted a portion of the September 2010 audiology note indicating a history of factory work without hearing protection, hunting without hearing protection, and playing as a musician, also without hearing protection.  The examiner noted that the Veteran's in-service hearing tests at the time of enlistment (November 1966) and shortly before separation (December 1969) indicated normal hearing.  

In support of his claim, the Veteran submitted statements from his two daughters.  One of the daughters noted that she was forty years old and "[m]y father has experienced trouble hearing my entire life."  The other wrote that, "as long as I can remember, my father has suffered from very poor hearing."  VA received a similar statement from a friend of the Veteran, who said she had known him for 37 years.  

In his hearing testimony, the Veteran indicated that, although he worked for a large oil company, he was not employed in parts of the facility where the noise was loud.  His said that his employer was very strict about requiring employees to adhere to workplace safety standards concerning noise, but he was not required to wear hearing protection because he worked in a relatively quiet part of the facility.  A letter from the employer identified the job titles the Veteran had with the company, none of which appear to involve significant noise exposure.  The Veteran also said that he played acoustic guitar, rather than electric guitar and that most of his hunting took place before his period of military service.  According to the Veteran, the noise of the tank and the discharge of military weapons were much louder than any other noises he has heard.

The Veteran's physician submitted a letter dated July 2013.  The physician wrote that his opinion was based on the assumption that the Veteran was exposed to loud noises as the gunner in a tank, including the noise of the tank's main gun and a .50 caliber machine gun without hearing protection.  The physician also referred to the letter from the Veteran's employer and indicated that his post-service employment did not expose him to loud noises.  According to the physician, "one must conclude from the timing, that the hearing loss is [the] result of military noise exposure."  

While the VA examiner's unfavorable opinion is supported by some rationale and is entitled to some weight, it appears that the examiner assigned too much significance to the Veteran's stroke as a likely cause of his hearing loss.  The statements of the Veteran's friend and daughters indicate that his hearing loss began much earlier.  Indeed, according to a March 2005 treatment note from a VA medical center, the Veteran sought treatment for hearing loss more than four years before he suffered a stroke in April 2009.  This evidence supports the positive opinion of the private physician.  As such, that opinion is afforded more probative weight than the VA examiner's opinion adverse to the claim.  

In summary, the most probative evidence of record establishes that the Veteran has current bilateral hearing loss disability, was exposed to significant noise in the military while serving as a gunner in a tank, and that the current hearing loss is related to the noise exposure during service.  Given the above, entitlement to service connection for bilateral hearing loss is warranted.  

As noted above, the VA examiner in April 2011 specifically opined that the Veteran's tinnitus is as likely as not a symptom associated with his (now service-connected) hearing loss.  There is no evidence in significant conflict with this opinion.  As such, entitlement to service connection for tinnitus secondary to service-connected bilateral hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus, as secondary to bilateral hearing loss, is granted.



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


